

AGREEMENT AND CONSENT TO SURRENDER OF COLLATERAL


This AGREEMENT AND CONSENT TO SURRENDER OF COLLATERAL (this “Consent”) is made
as of the 1st day of December 2010, by Compliance Systems Corporation, a Nevada
corporation having an address at 50 Glen Street, Suite 308, Glen Cove, NY 11542
(the “Debtor”), Call Compliance Inc., a New York corporation, and a subsidiary
of Debtor having an address at 111 Nesconset Highway, Suite 220, Hauppauge, NY
11788 (“Call Compliance”) and Execuserve Corp. a Virginia corporation, and a
subsidiary of Debtor having an address at 6688 Main Street, Gloucester, VA 23061
(“Execuserve” and together with Call Compliance, each a “Guarantor” and
collectively, the “Guarantors”)  in favor of Agile Opportunity Fund, LLC, a
Delaware limited liability company having an address at 1175 Walt Whitman Road,
Suite 100A, Melville, NY 11747 (the “Secured Party”).


RECITALS


WHEREAS, the Debtor, the Guarantors and the Secured Party entered into an
Amended and Restated Securities Purchase Agreement, dated on or about February
5, 2010, as amended (the “Purchase Agreement”), pursuant to which the Secured
Party purchased two Secured Convertible Debentures from the Debtor in the
aggregate face amount of $1,940,000.00 (each, a “Debenture” and collectively,
the “Debentures”);


WHEREAS, each of the Guarantors executed a Guaranty Agreement in favor of the
Secured Party dated on or about February 9, 2010 (the “Guaranty”) pursuant to
which each Guarantor guaranteed the obligations of Debtor to the Secured Party
under the Debentures;


WHEREAS, the Debtor executed an Amended and Restated Security Agreement dated on
or about February 9, 2010, in favor of the Secured Party, as amended (the “CSC
Security Agreement”) pursuant to which the Debtor granted the Secured Party a
first priority lien and security interest in all of the assets of the Debtor
(the “CSC Collateral”), to secure its obligations to the Secured Party,
including without limitation, the repayment of the Debentures; and
WHEREAS, Execuserve executed a Guarantor Security Agreement in favor of Agile
dated on or about February 9, 2010 (the “Execuserve Security Agreement”)
pursuant to which Execuserve granted the Secured Party a first priority lien and
security interest in all of the assets of Execuserve (the “Execuserve
Collateral”) to secure the repayment of the Debentures;


WHEREAS, Call Compliance executed a Guarantor Security Agreement in favor of
Agile dated on or about February 9, 2010 (the “Call Compliance Security
Agreement” and together with the CSC Security Agreement and the Execuserve
Security Agreement, the “Security Agreements”) pursuant to which Call Compliance
granted the Secured Party a first priority lien and security interest in all of
the assets of Call Compliance (the “Call Compliance Collateral” and together
with the CSC Collateral, the “Collateral”) to secure the repayment of the
Debentures;


WHEREAS, the Secured Party provided notice to Debtor of a default in payment
under the Debentures and acceleration of the all amounts due thereunder on or
about November 18, 2010 and such payment default has not been cured, thereby
constituting an Event of Default under the Debentures; and
 
 
 

--------------------------------------------------------------------------------

 


WHEREAS, the Debtors and the Guarantors are unable to repay the amounts
outstanding under the Debentures (the “Secured Indebtedness”); and


WHEREAS, the Secured Party desires to accept the Collateral in full satisfaction
of the Secured Indebtedness and the Debtor and the Guarantors desire to consent
to such acceptance of the Collateral in full satisfaction of the Secured
Indebtedness.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:


1.           Admission of Inability to Pay Debts; Election to Foreclose.  The
Debtor and each Guarantor hereby acknowledge and agree that payments under the
Debentures are past due (and the applicable cure period has expired) which is a
default under the Debentures, the Guaranty and the Security Agreement and that
the entire Secured Indebtedness is immediately due and payable. The Debtor and
the Guarantors acknowledge that they are unable to repay the Secured
Indebtedness.  In accordance with the terms of the Security Agreements and the
Uniform Commercial Code, the Secured Party hereby, elects to foreclose on and
take title to the Collateral as of the date hereof.


2.           Surrender of Collateral.  The Secured Party hereby consents and
agrees to accept the Collateral in full satisfaction of the Secured
Indebtedness.  Pursuant to Section 9-620 of the New York Uniform Commercial Code
(the "UCC"), the Debtor and each Guarantor hereby consents to the acceptance of
the Collateral by the Secured Party in full satisfaction of the Secured
Indebtedness and the Secured Party hereby directs and the Debtor and each
Guarantor hereby agrees to surrender, assign or transfer the Collateral to the
Secured Party.  The effective date of the surrender, assignment or transfer of
Collateral hereunder shall be the date first set forth above.


3.           Waiver.  Pursuant to UCC Section 9-624, the Debtor and each
Guarantor hereby waives all rights, if any, in and to: (i) notification of
disposition of collateral under UCC Section 9-611; (ii) the right to require
disposition of collateral under UCC Section 9-620(e); and (iii) the right to
redeem collateral under UCC Section 9-623.


4.           Further Assurances.  The Debtor and each Guarantor hereby agrees to
execute and deliver such other instruments, and take such other action, as the
Secured Party may request in connection with the surrender of the Collateral to
the Secured Party as contemplated herein including without limitation filing any
documents necessary or appropriate to transfer record ownership of any
Collateral to the Secured Party.
 
 
2

--------------------------------------------------------------------------------

 
 
5.           Governing Law and Interpretation.  This Consent shall be governed
and conformed in accordance with the laws of the State of New York, without
regard to its choice or conflict of laws provisions and each party hereby
consents to the exclusive jurisdiction of the Supreme Court located in the
County of Nassau, State of New York in connection with any dispute arising from
or relating to this Agreement, or otherwise relating to the parties
relationship. In any action, lawsuit or proceeding brought to enforce or
interpret the provisions of this Agreement and/or arising out of or relating to
any dispute between the parties, the prevailing party with respect to each
specific issue in a matter shall be entitled to recover all of his or its costs
and expenses relating to such issue (including without limitation, reasonable
attorney’s fees and disbursements) in addition to any other relief to which such
party may be entitled.


6.           Counterparts. This Consent may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  In the event that any
signature is delivered by facsimile transmission, PDF, electronic signature or
other similar electronic means, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such signature page were an
original thereof.


[Remainder of Page Intentionally Left Blank; Signature Page Follows]
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement and Consent to
Surrender of Collateral to be duly executed as of the date first written above.



 
Debtor:
     
COMPLIANCE SYSTEMS CORPORATION
     
By:
/s/ Barry M. Brookstein
   
Name: Barry M. Brookstein
   
Title: Chief Executive Officer
     
Guarantors:
     
EXECUSERVE CORP.
     
By:
/s/ Barry M. Brookstein
   
Name: Barry M. Brookstein
   
Title: Chief Financial Officer
     
CALL COMPLIANCE INC.
     
By:
/s/ Barry M. Brookstein
 
Name: Barry M. Brookstein
 
Title: Chief Financial Officer
     
Secured Party:
     
AGILE OPPORTUNITY FUND, LLC
 
By: AGILE INVESTMENTS, LLC, Managing Member
     
By:
/s/ David I. Propis
   
Name: David I. Propis
   
Title:  Managing Member

 
 
4

--------------------------------------------------------------------------------

 